02/11/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0552


                                     DA 21-0552
                                  _________________

 STEPHANIE KIPFINGER, BEN
 CUNNINGHAM, Individually and as Natural
 Guardian and Next of Friend of Everett
 Cunningham, A Minor,

             Plaintiffs and Appellants,
                                                                  ORDER
      v.

 GREAT FALLS OBSTETRICAL and
 GYNECOLOGICAL ASSOCIATES, and
 JULIE KUYKENDALL.

             Defendants and Appellees.
                               _________________

      Appellants have filed a second unopposed motion for extension of time to file their
opening brief. Good cause appearing,
      IT IS HEREBY ORDERED that Appellants has until March 25, 2022, within which
to file their opening brief. Further briefing deadlines shall follow the Montana Rules of
Appellate Procedure.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                               February 11 2022